Citation Nr: 0639538	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-25 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a bilateral hearing loss disability rating in 
excess of 20 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to 
July 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which confirmed a 
previous 20 percent rating for bilateral hearing loss.  


FINDINGS OF FACT

1.  For the period prior to November 2, 2004, the most severe 
hearing loss was manifested on the November 2003 private 
audiology examination which revealed average puretone 
thresholds for 1,000, 2,000, 3,000, and 4,000 Hertz were 71 
decibels for the right ear and 66 decibels for the left ear, 
with speech recognition of 72% correct in the right ear and 
80% correct in the left ear.  The puretone thresholds were 20 
decibels at 1,000 Hertz and 75 decibels at 2,000 Hertz for 
the right ear.  

2.  On November 2, 2004, a private audiology examination 
revealed average puretone thresholds for 1,000, 2,000, 3,000, 
and 4,000 Hertz were 74 decibels for the right ear and 59 
decibels for the left ear, with speech recognition of 76% 
correct in the right ear and 68% correct in the left ear.  
The puretone thresholds were 20 decibels at 1,000 Hertz and 
75 decibels at 2,000 Hertz for the right ear.  

3.  On March 10, 2005 VA audiometric testing, the average 
puretone thresholds for 1,000, 2,000, 3,000, and 4,000 Hertz 
were 74 decibels for the right ear and 71 decibels for the 
left ear, with speech recognition of 84% correct in the right 
ear and 80% correct in the left ear.  The puretone thresholds 
were 20 decibels at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz for each ear.  


CONCLUSIONS OF LAW

1.  For the period prior to November 2, 2004, the criteria 
for a rating in excess of 20 percent for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.85, 4.86 and Diagnostic Code 6100 
(2006).  

2.  For the period from November 2, 2004 through March 9, 
2005, the criteria for a 30 percent rating for bilateral 
hearing loss are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.85, 4.86 and Diagnostic Code 6100 
(2006).  

3.  From March 10, 2005, the criteria for a 40 percent rating 
for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 and 
Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating for hearing impairment (Diagnostic Code 
6100) is determined by applying objective data from audiology 
tests to ratings tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, the results from a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity); 38 C.F.R. § 
4.85(a) (establishing which tests are required for hearing 
impairment examinations).  

On VA audiology examination on October 17, 2002, speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and 88 percent in the left ear.  The results 
of the puretone audiometry test (in decibels) were as 
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
15
75
95
100
LEFT
15
65
90
95

The averages of the puretone thresholds for 1,000, 2,000, 
3,000, and 4,000 Hertz were 71 decibels for the right ear and 
66 decibels for the left ear.  

On VA audiology examination on October 19, 2002, speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and 76 percent in the left ear.  The results 
of the puretone audiometry test (in decibels) were as 
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
70
85
95
LEFT
10
65
95
100

The averages of the puretone thresholds for 1,000, 2,000, 
3,000, and 4,000 Hertz were 68 decibels for the right ear and 
68 decibels for the left ear.  

On private audiology examination in November 2003, speech 
audiometry revealed speech recognition ability of 72 percent 
in the right ear and 80 percent in the left ear.  The results 
of the puretone audiometry test (in decibels) were as 
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
75
90
100
LEFT
10
60
90
105

The averages of the puretone thresholds for 1,000, 2,000, 
3,000, and 4,000 Hertz were 71 decibels for the right ear and 
66 decibels for the left ear.  

On private audiology examination on November 2, 2004, speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and 68 percent in the left ear.  The results 
of the puretone audiometry test (in decibels) were as 
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
75
95
105
LEFT
15
30
90
100

The averages of the puretone thresholds for 1,000, 2,000, 
3,000, and 4,000 Hertz were 74 decibels for the right ear and 
59 decibels for the left ear.  

The veteran's most recent audiology examination was in 
March 2005.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and 80 percent in the 
left ear.  The results of the puretone audiometry test (in 
decibels) are as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
75
95
105
LEFT
20
70
95
100

The averages of the puretone thresholds for 1,000, 2,000, 
3,000, and 4,000 Hertz were 74 decibels for the right ear and 
71 decibels for the left ear.  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment can be determined by using 
Table VI or Table VIa, whichever results in the higher 
number.  38 C.F.R. § 4.86(b).  The veteran's puretone 
threshold scores on the private and VA examinations in 
October 2002 and November 2003 are consistent for an 
exceptional pattern of hearing loss in the right ear.  The 
most severe hearing loss was reflected in the November 2003 
private audiology examination.  

Viewing the findings from the November 2003 examination, with 
respect to his right ear, using Table VI of 38 C.F.R. § 4.85, 
the score for his speech discrimination test (72%) and the 
average score for his audiometric test (71) intersect to 
yield the hearing acuity "numeric designation" of Roman 
numeral VI.  Using Table VIa instead, the puretone threshold 
average for the right ear (71) yields a Roman numeral 
designation of VI.  38 C.F.R. § 4.85.  That numeral is then 
elevated to the next higher Roman numeral, so a Roman numeral 
designation of VII for the right ear will be used to 
determine the veteran's disability rating.  38 C.F.R. 
§ 4.86(b)

With respect to his left ear, using Table VI of 38 C.F.R. 
§ 4.85, the score for his speech discrimination test (80%) 
and the average score for his audiometric test (66) intersect 
to yield a hearing acuity "numeric designation" of Roman 
numeral IV.  Since he does not exhibit an exceptional pattern 
of hearing loss in the left ear, Table VIa may not be used.  

The Roman numeral designations are then applied to Table VII 
in 38 C.F.R. § 4.85, which sets forth the percentage 
evaluation for hearing impairment under Diagnostic Code 6100.  
Using Roman numeral VII for the right ear and IV for the left 
ear yields a disability rating of 20 percent.  A disability 
rating greater than 20 percent is not warranted based on the 
data from the November 2003 private audiology examination and 
the VA examinations from October 2002.   

Viewing the findings from the November 2004 examination, with 
respect to his right ear, using Table VI of 38 C.F.R. § 4.85, 
the score for his speech discrimination test (76%) and the 
average score for his audiometric test (74) intersect to 
yield the hearing acuity "numeric designation" of Roman 
numeral V.  Using Table VIa instead, the puretone threshold 
average for the right ear (74) yields a Roman numeral 
designation of VI.  38 C.F.R. § 4.85.  That numeral is then 
elevated to the next higher Roman numeral, so a Roman numeral 
designation of VII for the right ear will be used to 
determine the veteran's disability rating.  38 C.F.R. 
§ 4.86(b)

With respect to his left ear, using Table VI of 38 C.F.R. 
§ 4.85, the score for his speech discrimination test (68%) 
and the average score for his audiometric test (59) intersect 
to yield a hearing acuity "numeric designation" of Roman 
numeral V.  Since he does not exhibit an exceptional pattern 
of hearing loss in the left ear, Table VIa may not be used.  

The Roman numeral designations are then applied to Table VII 
in 38 C.F.R. § 4.85, which sets forth the percentage 
evaluation for hearing impairment under Diagnostic Code 6100.  
Using Roman numeral VII for the right ear and V for the left 
ear yields a disability rating of 30 percent.  

The veteran's puretone threshold scores on the March 2005 VA 
examination are consistent for an exceptional pattern of 
hearing loss in each ear.  With respect to his right ear, 
using Table VI of 38 C.F.R. § 4.85, the score for his speech 
discrimination test (84%) and the average score for his 
audiometric test (74) intersect to yield the hearing acuity 
"numeric designation" of Roman numeral III.  Using Table 
VIa instead, the puretone threshold average for the right ear 
(74) yields a Roman numeral designation of VI.  38 C.F.R. 
§ 4.85.  That numeral is then elevated to the next higher 
Roman numeral, so a Roman numeral designation of VII for the 
right ear will be used to determine the veteran's disability 
rating.  38 C.F.R. § 4.86(b)

With respect to his left ear, using Table VI of 38 C.F.R. 
§ 4.85, the score for his speech discrimination test (80%)  
and the average score for his audiometric test (71) intersect 
to yield a hearing acuity "numeric designation" of Roman 
numeral IV.  Using Table VIa instead, the puretone threshold 
average for the left ear yields the Roman numeral designation 
of VI.  38 C.F.R. § 4.85.  That numeral is then elevated to 
the next higher Roman numeral, so a Roman numeral designation 
of VII for the left ear will be used to determine the 
veteran's disability rating.  38 C.F.R. § 4.86(b).  

The Roman numeral designations are then applied to Table VII 
in 38 C.F.R. § 4.85, which sets forth the percentage 
evaluation for hearing impairment under Diagnostic Code 6100.  
Using Roman numeral VII for both ears yields a disability 
rating of 40 percent.  An increased disability rating to 
40 percent is thus warranted based on the data from the last 
audiological examination.   

Notwithstanding the assertions of the veteran and his wife 
about how his hearing loss has affected his daily life, 
higher ratings are not warranted.  There is no place for 
subjective input in the mandatory schedular system used for 
calculating a hearing impairment disability rating.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (ratings for 
hearing impairment are derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered).  The objective 
data shows that his hearing impairment has not reached a 
level that warrants ratings higher than those assigned in 
this decision.  When the data from the required hearing tests 
is applied against the criteria in the rating schedule, the 
resulting disability rating is incontrovertible.  
Accordingly, the benefit-of-the-doubt doctrine of 38 U.S.C.A. 
§ 5107(b) and 3.102 is not applicable here because reasonable 
doubt does not exist concerning the objective data of the 
hearing test.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's September 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the November 2002 rating decision.  
It identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
described what evidence might be helpful in establishing his 
claim.  Although that letter did not explicitly identify the 
evidence necessary to substantiate a claim for an increased 
rating or ask the veteran to send VA whatever evidence he had 
pertaining to his claim, notice of those matters was provided 
in the October 2003 letter to the veteran.  The veteran was 
not prejudiced by that delay because the veteran had an 
opportunity to present additional evidence before the appeal 
was recertified to this Board more than two years later.  

The RO's letters did not, however, address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for a hearing loss 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (VA has a duty to notify claimants of the evidence 
needed to rate the disability and assign an effective date).  
This veteran was not harmed by that omission because the 
August 2003 statement of the case set forth the rating 
criteria, the evidence secured by the RO was sufficient to 
increase his disability rating based on the objective data 
obtained from an audiology examination.  As the Board is 
granting the increased rating claim, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to effective date elements when 
effectuating the award.  Therefore, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
securing the veteran's claims folder, obtaining the VA 
treatment records for hearing loss, and by providing the 
veteran with an audiology examination.  

In the October 2004 remand, the Board gave instructions to 
obtain all pertinent treatment records after November 2003, 
associate them with the veteran's claims file, and thereafter 
schedule the veteran for an audiological examination.  In a 
November 2004 letter, the veteran was asked by the Appeals 
Management Center (AMC) to identify all VA and private health 
care providers who had treated him after November 2003.  
Along with his response identifying treatment records, the 
veteran submitted those records.  In her examination report, 
the March 2005 audiologist discussed those records (as well 
as other medical records that were in the claims file).  

Although the October 2004 remand instructions required the 
search for records to be completed before scheduling the 
audiological examination, the AMC did not seek copies of VA 
treatment records until after the examination was completed.  
If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  

Here, however, the veteran was not prejudiced by the delay in 
seeking the VA records.  In addition to producing the 
March 2005 examination report, the AMC's search yielded 
records that were already in the veteran's claims file at the 
time of the March 2005 audiology examination report, with the 
exception of one record. That note from the veteran's  
December 2004 visit to the VA Medical Center in Tampa, 
Florida, contained an inquiry about how to order hearing aid 
batteries and a routine check of his hearing aids.  Since 
that record contained no data about the 
veteran's hearing at the time of the visit, it is not 
necessary to remand the appeal so 
that the March 2005 audiologist can discuss it in an addendum 
to her examination report.   


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
for the period prior to November 2, 2004 is denied.  

A 30 percent rating for bilateral hearing loss for the period 
from November 2, 2004 through March 9, 2005 is allowed, 
subject to the regulations governing the award of monetary 
benefits.  

A 40 percent rating for bilateral hearing loss for the period 
from March 10, 2005 is allowed, subject to the regulations 
governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


